 Case 19-22020        Doc 112     Filed 07/12/19 Entered 07/12/19 12:16:34          Desc Main
                                   Document     Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                                     )
IN RE:                                               )      CHAPTER 11
                                                     )
CAH ACQUISITION COMPANY 11, LLC,                     )      CASE NO. 19-22020
                                                     )
                       DEBTOR.                       )
                                                     )


           DEBTOR’S MOTION TO EXTEND ITS EXCLUSIVE PERIODS
      TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

         CAH Acquisition Company 11, LLC (the “Debtor”), by and through counsel, hereby files

this motion (this “Motion”) for an order extending the Debtor's exclusive right to file a chapter

11 plan through and including October 10, 2019 (the “Filing Exclusivity Period”), and to solicit

votes thereon through and including December 9, 2019 (the “Solicitation Exclusivity Period,”

and together with the Filing Exclusivity Period, the “Exclusivity Periods”). In support of the

requested extension, the Debtor states as follows:

                                          Jurisdiction

         1.     This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§157

and 1334. The subject matter of this Motion is a core proceeding pursuant to 28 U.S.C. §157(b).

Venue is proper in this district pursuant to 28 U.S.C. §1408. The statutory predicate for the

relief requested is 11 U.S.C. §1121(d).

                                          Background

         2.     The Debtor filed for relief under chapter 11 of title 11, United States Code (the

“Bankruptcy Code”) on or about March 8, 2019 (the “Petition Date”). Since the Petition Date,
 Case 19-22020        Doc 112      Filed 07/12/19 Entered 07/12/19 12:16:34           Desc Main
                                    Document     Page 2 of 6


the Debtor has remained in possession and control of its property and has continued to manage

its business as a debtor-in-possession under Sections 1107 and 1108 of the Bankruptcy Code.

         3.     No trustee or examiner has been appointed in the case and no official committee

has been appointed under Section 1102 of the Bankruptcy Code.

                            Relief Requested and Grounds for Relief

         4.     Since the Petition Date, and as set forth in detail below, the Debtor has worked

diligently in its efforts to restructure its obligations. These efforts have taken several different

and often divergent paths. The Debtor files this Motion to request a limited, 90-day extension of

the Filing Exclusivity Period by which it must its Plan. The Debtor requests that the Court

extend the Debtor's exclusive right to file a chapter 11 plan up to and including October 10,

2019. The Debtor also requests an extension of the corresponding Solicitation Exclusivity

Period for solicitation of votes on the Plan through and including December 9, 2019.

         5.     Cause exists to grant the short extension of time requested herein. Specifically,

the Debtor needs additional time to formulate a Plan of Reorganization for the critical care

hospital. Debtor needs additional time to continue to review and assess claims, continue to

inventory assets, and continue to reopen all divisions of the facility so as to appeal to a viable

buyer.

         6.     The Debtor requests this short extension to allow it the necessary time and

flexibility to advance and focus on the initiatives set out above, which are tied to the

reorganization effort. The Motion is not submitted for the purposes of delay, and will not

prejudice any party in interest in this case.




                                                 2
 Case 19-22020        Doc 112     Filed 07/12/19 Entered 07/12/19 12:16:34            Desc Main
                                   Document     Page 3 of 6


                                         Legal Argument

       7.      Pursuant to Section 1121(d) of the Bankruptcy Code, the Court may extend the

Exclusive Periods for cause. See 11 U.S.C. § 1121(d) (“on request of a party in interest made

within the respective periods specified in subsections (b) and (c) of this section and after notice

and a hearing, the court may for cause reduce or increase the 120-day period or the 180-day

period referred to in this section”). However, the 120-day period “may not be extended beyond a

date that is 18 months after the [commencement] date” and the 180-day period “may not be

extended before a date that is 20 months after the [commencement] date.”                11 U.S.C.

§ 1121(d)(2). Ample cause exists to extend the Exclusive Periods in this case.

       8.      The Exclusivity Periods established by Congress were incorporated in the

Bankruptcy Code to afford a full and fair opportunity to propose a Chapter 11 plan and enable

solicitation of acceptances of the plan without the deterioration and disruption of a debtor’s

business that might be caused by the filing of multiple competing plans. Indeed, the primary

objective of a Chapter 11 case is the formulation, confirmation, and consummation of a

consensual Chapter 11 plan. The Debtor intends to achieve this objective.

       9.      Section 1121(d) of the Bankruptcy Code empowers a Bankruptcy Court to extend

such periods “for cause.” The Bankruptcy Code neither defines the term “cause” for purposes of

Section 1121(d) nor establishes formal criteria for an extension. The legislative history of

Section 1121 indicates, however, that it is intended to be a flexible standard to balance the

competing interests of a debtor and its creditors. See H.R. Rep. No. 95-595, at 231-32 (1978),

reprinted in 1978 U.S.C.C.A.N. 5963 (noting that Congress intended to give Bankruptcy Courts

great flexibility to protect a debtor’s interests by allowing a debtor unimpeded opportunity to

negotiate settlement of debts without interference from other parties in interest).




                                                 3
 Case 19-22020        Doc 112    Filed 07/12/19 Entered 07/12/19 12:16:34                Desc Main
                                  Document     Page 4 of 6


       10.    In exercising its broad discretion, the Bankruptcy Court may consider a variety of

factors to assess the totality of circumstances in each case. See In re Borders Group, Inc.,

460 B.R. 818, 821-22 (Bankr. S.D.N.Y. 2011) (“The determination of cause under

section 1121(d) is a fact-specific inquiry and the court has broad discretion in extending or

terminating exclusivity.”); In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y.

2006) (identifying objective factors courts historically have considered in determining whether

cause exists to extend or terminate exclusivity); see also In re McLean Indus., 87 B.R. 830, 834

(Bankr. S.D.N.Y. 1987) (identifying factors used by courts to determine whether cause exists to

extend exclusivity); In re Dow Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997); In

re Express One Int’l, Inc., 194 B.R. 98 (Bankr. E.D. Tex. 1996). Those factors include, without

limitation:

              (i)     the size and complexity of the debtor’s case;

              (ii)    the necessity for sufficient time to permit the debtor to negotiate a
                      Chapter 11 plan and prepare adequate information;

              (iii)   the existence of good faith progress towards reorganization;

              (iv)    the fact that the debtor is paying its bills as they become due;

              (v)     whether the debtor has demonstrated reasonable prospects for filing a
                      viable plan;

              (vi)    whether the debtor has made progress in negotiations with its creditors;

              (vii)   the amount of time which has elapsed in the case;

              (viii) whether the debtor is seeking an extension of exclusivity in order to
                     pressure creditors to submit to the debtor’s reorganization demands; and

              (ix)    whether an unresolved contingency exists.

Adelphia Commc’ns, 352 B.R. at 587 (noting that the nine factors listed above are “objective

factors which courts historically have considered in making determinations of this character”);



                                                4
 Case 19-22020       Doc 112      Filed 07/12/19 Entered 07/12/19 12:16:34            Desc Main
                                   Document     Page 5 of 6


see also Borders, 460 B.R. at 822 (evaluating the nine factors set forth in Adelphia to hold that

debtor established cause to extend exclusivity). The exercise of the Court’s discretion is not

simply a check-off process, but is based upon the totality of the circumstances. The above

factors are not exclusive bases for such exercise.

       11.     Application of the identified standards to the facts of this case demonstrates more

than ample cause to grant the Debtor’s requested extensions of the Exclusive Periods. The

extensions are necessary and appropriate in order for the Debtor to have the opportunity

contemplated by the Bankruptcy Code to propose its Plan and solicit acceptances of such plan.

       WHEREFORE, the Debtor respectfully requests that the Court: (a) grant this Motion; (b)

extend the Exclusivity Periods on the basis requested herein; and (c) grant such other relief as the

Court deems just and proper.

       Dated: July 12, 2019

                                              Respectfully submitted,

                                              Baker, Donelson, Bearman, Caldwell & Berkowitz,
                                              PC


                                               /s/ M. Ruthie Hagan
                                              E. Franklin Childress, Jr., TN Bar No. 07040
                                              M. Ruthie Hagan, TN Bar No. 026839
                                              165 Madison Avenue, Suite 2000
                                              Memphis, Tennessee 38103
                                              Direct: 901.577.8214
                                              Fax: 901.577.0863
                                              E-mail: rhagan@bakerdonelson.com

                                              Attorneys for CAH Acquisition Company 11, LLC




                                                 5
 Case 19-22020       Doc 112     Filed 07/12/19 Entered 07/12/19 12:16:34            Desc Main
                                  Document     Page 6 of 6


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the Motion for Extension
of Exclusivity and Time to File Chapter 11 Plan and Disclosure Statement and Solicit
Acceptances of Plan was filed electronically and, in addition, was served upon the creditor
matrix by placing a true and exact copy of said document in the United States Mail addressed as
shown on the creditor matrix, with sufficient postage thereon to carry the same to its destination,
on July 12, 2019.


                                                     /s/ M. Ruthie Hagan




                                                6
